Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12, 14, 16-17, 19-21 are rejected under 35 U.S.C. 102A1 as being anticipated by Patent 9369689 B1-Tran et al (hereinafter referred to as “Tran”).
Regarding claim 1, Tran discloses a method for generating a panorama image based on a rendering engine associated with a display apparatus (Fig 10) comprising:
determining a display model configured to be a polygon prism for the rendering engine corresponding to a panorama view of a scene (col 15, lines 35-67; Fig 11 shows a display model that is configured to be a polygon prism);
using multiple sampling cameras associated with the rendering engine to capture multiple sample sub-images of the panorama view in respective directions towards multiple sub-planes of the polygon prism (column 15, lines 50-67 to column 16, lines 1-15, wherein polygon projection is based upon 7 sided camera rig. The prism is open in fig 11a so the planes can be seen. Fig 11B shows the planes in a prism form. Each side of the prism represents a pair of images. The camera pairs represent each plane. Each side is directly parallel to the capturing camera at equal sampling);
attaching the multiple sample sub-images to respective multiple sub-planes to form a constructed display model (Fig 10 shows blending seams between stereo images that are stitched into 3D image. Fig 11 are the polygonal projection of the stereo camera images; column 14, lines 65-67 to column 15, lines 1-18)
rendering the constructed display model by the rendering engine to reconstruct a panorama image (Column 15, lines 50-67 is the rendering process); and
displaying the panorama image on the display apparatus (column 17, lines 30-35, wherein depending on the display device, different projection approaches may be used).
Regarding claim 2, Tran discloses the method of claim 1, wherein the polygon prism is an equilateral N-side polygon prism, where N is an integer no smaller than 3 (Fig. 11B).
Regarding claim 11, Tran discloses the method of claim 1, wherein using multiple sampling cameras associated with the rendering engine to capture multiple sample sub-images further comprises sampling a series of sample sub-images time-sequentially with a sampling frequency for each of the multiple sub-planes of the display model (column 16, lines 5-15, equal sampling); encoding all sample sub-images of a same sub-plane according to an order of being sampled to generate a sample sub-video (column 8, line s5-16, encoding); and attaching the sample sub-video to a corresponding sub-plane to form the constructed display model(Fig 10 shows blending seams between stereo images that are stitched into 3D image. Fig 11 are the polygonal projection of the stereo camera images; column 14, lines 65-67 to column 15, lines 1-18).
Regarding claim 12, Tran discloses the method of claim 11, wherein rendering the constructed display model comprises rendering multiple sample sub-images respectively for the multiple sub-planes that are sampled at a same time to generate one panorama image at the same time (Column 15, lines 50-67 is the rendering process); and further generating a panorama video by encoding a series of panorama images sequentially in time(column 8, line s5-16, encoding);.
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, memory (Fig. 2), one or more processors (Fig. 2).
Regarding claim 16, Tran discloses the apparatus of claim 15, wherein the one or more processors comprises a rendering engine having multiple sampling cameras configured to capture multiple sample sub-images of a scene in multiple projection directions from at least one of the multiple sampling cameras located inside the display model towards one of the respective multiple sub-regions (column 15, lines 50-67 to column 16, lines 1-15, wherein polygon projection is based upon 7 sided camera rig. The prism is open in fig 11a so the planes can be seen. Fig 11B shows the planes in a prism form. Each side of the prism represents a pair of images. The camera pairs represent each plane. Each side is directly parallel to the capturing camera at equal sampling);
Regarding  claim 17, Tran discloses the apparatus of claim 16, wherein the one or more processors is further controlled by a programmable instruction to attach each of the multiple sample sub-images as textures to respective one of the multiple sub-regions of the polygon prism to form a constructed display model for the rendering engine(column 15, lines 50-67 to column 16, lines 1-15, wherein polygon projection is based upon 7 sided camera rig. The prism is open in fig 11a so the planes can be seen. Fig 11B shows the planes in a prism form. Each side of the prism represents a pair of images. The camera pairs represent each plane. Each side is directly parallel to the capturing camera at equal sampling); wherein the rendering engine is configured to render the multiple sample sub-images associated with the respective multiple sub- regions of the constructed display model to generate a panorama image(column 15, lines 50-67 to column 16, lines 1-15, wherein polygon projection is based upon 7 sided camera rig. The prism is open in fig 11a so the planes can be seen. Fig 11B shows the planes in a prism form. Each side of the prism represents a pair of images. The camera pairs represent each plane. Each side is directly parallel to the capturing camera at equal sampling);
Regarding claim 19, Tran discloses the apparatus of claim 17, wherein the rendering engine is configured to sequentially render multiple sets of the multiple sample sub-images associated with the respective multiple sub-regions of the constructed display model, each set of the multiple sample sub-images being sequentially captured by a respective one of the multiple sampling cameras with a sampling frequency (column 16, lines 5-15, equal sampling); and encoded in a timing order to generate respective multiple sample sub-videos associated with the multiple sub-regions, and to generate a panorama video (column 8, line s5-16, encoding).
Regarding claim 20. (Currently Amended) A display apparatus comprises a display panel coupled to the apparatus according to claim 14 for generating a panorama image or panorama video and being configured to display a panorama image or panorama video as a virtual reality display (column 17, lines 30-35, display device such as a virtual headset has a display panel. Analyses are analogous to those presented for claim 1).
Regarding claim 21, analyses are analogous to those presented for claim 1 and are applicable for claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9369689 B1-Tran et al (hereinafter referred to as “Tran”), in view of US 20070172133 A1-Kim et al (Hereinafter referred to as “Kim”).
Regarding claim 3, Tran discloses the method of claim 2 (See claim 2), 
Tran fails to discloses wherein determining a display model comprises determining the multiple sub-planes divided respectively from each side or top or bottom plane of the equilateral N-side polygon prism.
However, in the same field of endeavor, Kim discloses wherein determining a display model comprises determining the multiple sub-planes divided respectively from each side or top or bottom plane of the equilateral N-side prism (Fig. 3 shows planes being divided into sub-planes).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Tran to disclose wherein determining a display model comprises determining the multiple sub-planes divided respectively from each side or top or bottom plane of the equilateral N-side polygon prism as taught by Kim, to provide a system for encoding and decoding panoramic images, which can random access at a high speed while minimizing a decrease in compression efficiency in compression of the panoramic image ([0018], Kim).
Regarding claim 15, analyses are analogous to those presented for claim 3 and are applicable for claim 15
Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Patent 9369689 B1-Tran et al (hereinafter referred to as “Tran”), in view of US 20040233222 A1-Lee et al (Hereinafter referred to as Lee”).
Regarding claim 10, Tran discloses the method of claim 1 (see claim 1), 
Tran fails to disclose wherein attaching the multiple sample sub-images to respective multiple sub-planes comprises performing UV mapping to add image textures of each sample sub-image to a corresponding sub-plane and generating a constructed display model for the rendering engine.
However, in the same field of endeavor, Lee discloses performing UV mapping to add image textures of each sample sub-image to a corresponding sub-plane and generating a constructed display model for the rendering engine ([0047]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Tran to disclose wherein attaching the multiple sample sub-images to respective multiple sub-planes comprises performing UV mapping to add image textures of each sample sub-image to a corresponding sub-plane and generating a constructed display model for the rendering engine as taught by Lee, to improve the quality of the rendering ([0091], Lee).
Allowable Subject Matter
Claims 4-9, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487


/LERON BECK/           Primary Examiner, Art Unit 2487